Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
Claims 1, 4-6 and 10-17 pending in this application. 
 
In a telephone conversation with  Barbara Johnson on 07/07/2022, an agreement was reached to  amend claims   14-15 to place the application in condition for allowance.
Claims  1, 4-6 and 10-17 are allowed after the following examiner amendment.

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by   Barbara Johnson on 07/07/2022.

EXAMINER’S AMENDMENT
Amend claims 14-15 as follows.
 
Claim 14 lines  1-2 replace -  more of N-acetylmannosamine epimerase and sialic acid synthase-with- more of the  N-acetylmannosamine epimerase and the sialic acid synthase-.
Claim 15 lines  1-2 replace -  more of N-acetylmannosamine epimerase and sialic acid synthase-with- more of the  N-acetylmannosamine epimerase and the sialic acid synthase-.

The following is an examiner’s statement of reasons for allowance:

Applicants developed a  method for the production of a sialylated compound in a microorganism, the method consisting essentially of: culturing a microorganism in a culture medium, said culture medium comprising an exogenous precursor, wherein said microorganism comprises at least one nucleic acid encoding a phosphatase, at least one nucleic acid encoding an N-acetylmannosamine epimerase; and at least one nucleic acid encoding a sialic acid synthase, and wherein said microorganism is unable to i) convert N-acetylglucosamine-6-P to glucosamine-6-P, ii) convert N-acetyl-glucosamine to N-acetyl-glucosamine-6-P, and ii) convert N-acetyl-neuraminate to N-acetyl-mannosamine; and increasing expression in said microorganism of a nucleic acid encoding a HAD-alike phosphatase polypeptide, wherein said HAD-alike phosphatase polypeptide comprises: at least one of the following motifs: Motif 1: hDxDx[TV] (SEQ ID NO: 73], or Motif 2: [GSTDE] [DSEN]x(1-2)[hP]x(1-2)[DGTS] (SEQ ID NOs: 74, 75, 76, 77) wherein h means a hydrophobic amino acid (A, I, L, M, F, V, P, G) and x can be any distinct amino acid; or any one of SEQ ID NOs: 43, 44, 45, 46, 47, 48, 50, 51, 52, 54, 55, or 57. Prior are  does not anticipates or suggests method for the production of a sialylated compound in a microorganism, the method consisting essentially of: culturing a microorganism in a culture medium, said culture medium comprising an exogenous precursor, wherein said microorganism comprises at least one nucleic acid encoding a phosphatase, at least one nucleic acid encoding an N-acetylmannosamine epimerase; and at least one nucleic acid encoding a sialic acid synthase, and wherein said microorganism is unable to i) convert N-acetylglucosamine-6-P to glucosamine-6-P, ii) convert N-acetyl-glucosamine to N-acetyl-glucosamine-6-P, and ii) convert N-acetyl-neuraminate to N-acetyl-mannosamine; and increasing expression in said microorganism of a nucleic acid encoding a HAD-alike phosphatase polypeptide, wherein said HAD-alike phosphatase polypeptide comprises: at least one of the following motifs: Motif 1: hDxDx[TV] (SEQ ID NO: 73], or Motif 2: [GSTDE] [DSEN]x(1-2)[hP]x(1-2)[DGTS] (SEQ ID NOs: 74, 75, 76, 77) wherein h means a hydrophobic amino acid (A, I, L, M, F, V, P, G) and x can be any distinct amino acid; or any one of SEQ ID NOs: 43, 44, 45, 46, 47, 48, 50, 51, 52, 54, 55, or 57.


As such  the  method for the production of a sialylated compound in a microorganism, the method consisting essentially of: culturing a microorganism in a culture medium, said culture medium comprising an exogenous precursor, wherein said microorganism comprises at least one nucleic acid encoding a phosphatase, at least one nucleic acid encoding an N-acetylmannosamine epimerase; and at least one nucleic acid encoding a sialic acid synthase, and wherein said microorganism is unable to i) convert N-acetylglucosamine-6-P to glucosamine-6-P, ii) convert N-acetyl-glucosamine to N-acetyl-glucosamine-6-P, and ii) convert N-acetyl-neuraminate to N-acetyl-mannosamine; and increasing expression in said microorganism of a nucleic acid encoding a HAD-alike phosphatase polypeptide, wherein said HAD-alike phosphatase polypeptide comprises: at least one of the following motifs: Motif 1: hDxDx[TV] (SEQ ID NO: 73], or Motif 2: [GSTDE] [DSEN]x(1-2)[hP]x(1-2)[DGTS] (SEQ ID NOs: 74, 75, 76, 77) wherein h means a hydrophobic amino acid (A, I, L, M, F, V, P, G) and x can be any distinct amino acid; or any one of SEQ ID NOs: 43, 44, 45, 46, 47, 48, 50, 51, 52, 54, 55, or 57 is 
novel and non-obvious. 

 Thus claims  1, 4-6 and 10-17 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/TEKCHAND SAIDHA/Primary Examiner, Art Unit 1652